DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Claim Rejections - 35 USC § 102
Claim(s) 15, 16, 18-20, 27 and 32-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva, Jr. et al. (8,905,151). 
Silva, Jr. et al. disclose a sprinkler head comprising:
a main body 15;
a pair of arms 55a, 55b;
an impress screw (see figure 2C, shown within cylindrical portion 62);
a deflector 25 having a disc shape (seemingly round and flat);

the main body includes a nozzle 23;
a tip of each of the arms is connected to a boss 60 that has a columnar shape and that is disposed on a central axis A-A of the nozzle;
the deflector has a plurality of slits 80 cut around a peripheral edge of the deflector, from an outer periphery of the deflector toward the central axis of the nozzle;
the plurality of slits includes first slits 80’’ and second slits 80’, 80’’’;
a length of the first slits is greater than a length of the second slits (see figure 3A);
the first slits are provided at a position closest, among the plurality of slits, to a first line (line overlying R3) on the deflector;
the first line passes through the central axis of the nozzle, and perpendicularly intersects with a second line (horizontal line in figure 3A, i.e, line of view IIID);
the second line is one the deflector, passes through the central axis, and is parallel to a plane (horizontal plane at the mid point of W1 going in and out of the page of Figure 3A);
the plane bisects the pair of arms and passes through the central axis;
wherein the first slits are disposed on the first line;
an end of each of the second slits 80’’’ is in contact with an inscribed circle (circle having diameter R2) having a diameter of 18 mm to 19.5 mm (0.75 inches = 19.05 mm, col. 7, l. 16).

Claim Rejections - 35 USC § 103
Claim(s) 17, 22, 24-26, 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva, Jr. et al. (8,905,151). 
Regarding claim 17, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the length of the other slits being 4.5 mm to 7 mm and the length of the first slit being 1 to 1.5 times the length of the second slits.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the length of the other slits 4.5 mm to 7 mm and the length of the first slit 1 to 1.5 times the length of the second slits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the radius of the rounded surface being less than or equal to 2 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the radius of the rounded surface less than or equal to 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 24, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the radius of the rounded surface being 1 mm to 3 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the radius of the rounded surface 1 mm to 3 mm, since it has been held that where the In re Aller, 105 USPQ 233.
Regarding claim 25, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the ratio between the smallest distance and the largest distance between two neighboring second slit being 1.8 to 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the ratio between the smallest distance and the largest distance between two adjacent ones of the slits 1.8 to 2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 26, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the ratio between the smallest distance between two neighboring second slits and a width of the slits being 1.15 to 1.3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the ratio between the smallest distance between two adjacent ones of the slits and a width of the slits 1.15 to 1.3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 28, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the K factor being 3 to 5.8.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a K factor of 3 to 5.8, since it has been held that where the general conditions of a claim are disclosed in the prior In re Aller, 105 USPQ 233.
Regarding claim 30, Silva, Jr. et al. disclose the limitations of the claimed invention with the exception of the D1:D2:D3=1:2:3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided D1:D2:D3=1:2:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.  
Applicant’s arguments are moot in light of the new interpretation of Silva, Jr. et al.  See the rejection supra regarding how Silva, Jr. et al. disclose the currently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK